Exhibit 10.34

 



EVENT SPONSORSHIP AGREEMENT

 

This Event Sponsorship Agreement ("Agreement”) is made and effective as of
February 1, 2019 (the “Effective Date”), by and between Newegg Inc. (“Newegg”),
a Delaware corporation, and Allied Esports International, Inc., a Nevada
corporation ("Allied"). Newegg and Allied are hereinafter referred to jointly as
the “Parties” and each as a “Party.”

 

BACKGROUND

 

A.                 Newegg, an online retailer of items including computer
hardware and consumer electronics, is in the business of developing, marketing,
selling and supporting gaming accessories and memory products, and proposes to
provide promotional and product support as a sponsor for the HyperX Esports
Arena Las Vegas (“the Arena”).

 

B.                  Allied is an esports organization that owns and controls the
Commercial Rights (as hereinafter defined) to the Arena and wishes to grant
rights to Newegg in respect of Newegg’s sponsorship of the Arena pursuant to
this Agreement.

 

C.                   Each of the Parties undertakes obligations to the other
Party as provided in this Agreement.

 

For valuable consideration received, including the Parties’ respective covenants
in this Agreement, the Parties hereby agree as follows:

 

1.                   Scope of this Agreement. Newegg agrees to provide certain
financial sponsorship, including fees to Allied in connection with the Arena and
Allied agrees to grant certain rights to Newegg, all as described in this
Agreement.

 

2.                   Certain Definitions. When used in this Agreement, the
following terms have the following meanings:

 

2.1               “Commercial Rights” means any and all rights of a commercial
nature connected with the Arena, including image rights, broadcasting rights,
new media rights, endorsement and official supplier rights, sponsorship rights,
merchandising rights, licensing rights, advertising rights, hospitality rights
and all intellectual property rights in and to the foregoing.

 

2.2               “Including,” “Includes” and similar words means “including but
not limited to” and shall mean in all contexts “without limitation.”

 

2.3               “Intellectual Property Rights” means rights protecting or
governing intellectual property rights, including all now known and hereafter
existing: (i) copyright and related rights in original works of authorship and
all rights to use, commercialize, and exploit such rights; (ii) rights on
trademarks, service marks, trade names, logos, trade dress, indicia of origin,
and other commercial names; (iii) trade secret rights including, without
limitation, all rights in confidential information, trade secret, know-how and
other proprietary and/or confidential materials and information, whether arising
by law or contract; (iv) patent rights, rights in patentable inventions and
processes, utility models, designs, algorithms and other industrial property
rights; and (v) other intellectual property rights and proprietary rights of
every kind and nature throughout the world, whether arising by operation of law,
by contract, by license or otherwise in any form, media or technology now known
or later developed.

 

2.4               “Newegg Marks” means the Newegg trademarks and logos set out
in Schedule 1, together with any accompanying artwork, design, slogan, text and
other collateral marketing signs of Newegg.

 

2.5               “Allied Marks” means Allied’s trademarks to be used for all
promotion, advertising and marketing of the Arena, as set out in Schedule 2,
including the texts, slogans, logos, trademarks, images, photographs,
information, audio and video materials and other materials owned (or licensed
from a third party) by Allied and used in or in connection with the Arena, and
including Allied’s name and the names used for any parts of the Arena.

 

 

 [image_071.gif]   [image_204.jpg]   

 

 

 

 



 



 1 

 

 

2.6               “Sponsorship Benefits” means the benefits Newegg will provide
Allied, including the license granted in Section 6.1 and the fee stated in
Schedule 3.

 

2.7               “Sponsorship Rights” means the bundle of rights, services and
deliverables Allied will provide to Newegg as set out in Schedule 4, which
includes the license of, and rights with respect to, Allied Marks granted in
Section 5.

 

2.8               “Technology E-Commerce (or E-Tail)” means the Arena
partnership category that Allied is granting to Newegg and is defined as
including technology-focused products in categories including computer systems,
components, electronics, gaming, networking, office solutions, software &
services, automotive and industrial, home and tools, health & sports, and
hobbies and toys. For purposes of clarity, this does not include apparel and
accessories.

 

2.9 “Term” has the meaning given in Section 3 of this Agreement.

 

2.10 “Sponsorship Fee” has the meaning given in Schedule 3 of this Agreement.

 

2.11 “Venue” means the premises where events wi ll occur.

 

3.                   Term of this Agreement. This Agreement shall be valid for
five (5) years from February 1, 2019 through January 31, 2024 unless this
Agreement is terminated earlier pursuant to Section 14 (the “Term”). For the
purpose of clarity, the second year of this Agreement starts February 1, 2020,
and the third year of this Agreement starts February 1, 2021 the fourth year of
this Agreement starts February 1, 2022, and the fifth and final year of this
Agreement starts February 1, 2023.

 

4.                   Allied Obligations and Newegg Sponsorship Obligations

 

4.1               Allied shall provide, by the license granted in Section 5.1
and otherwise as appropriate, to or for the benefit of Newegg, the Sponsorship
Rights, including generally providing advertising space in all of Allied’s media
and participation in Allied’s marketing activities relating to the Arena

 

4.2               Newegg shall provide to Allied the Sponsorship Benefits set
out in Schedule 3, including paying the Sponsorship Fee as provided in that
Schedule. Any value-added, goods and services, or similar tax or duty imposed by
any government or tax authority on any Sponsorship Benefit shall be borne solely
by Allied.

 

4.3               During third-party event buyouts, Newegg’s sponsorship
benefits will run at the discretion of the third-party and may not be included
for select events. Newegg’s pass-through rights are limited to both Newegg and
Allied-owned and operated events.

 

5.                   Allied’s License to Newegg

 

5.1               Allied grants Newegg a non-exclusive, royalty-free,
non-assignable, non-transferable, and non- sublicensable worldwide license to
use, publicly display, transmit, broadcast, stream, distribute and reproduce the
Allied Marks in all approved forms and in manners for the purposes of this
Agreement during the Term. Allied acknowledges and agrees that Newegg shall not
pay any fees or royalties for the license of the Allied Marks, except the
Sponsorship Fee specified in Schedule 3.

 

5.2               Without limitation of any other provision of this Agreement,
failure by Allied to comply with the provisions of Sections 5.1 shall be deemed
as a material breach of this Agreement and Newegg has the right to terminate
this Agreement subject first to the cure provisions in Section 14.1 and be
discharged from any further obligation to pay the Sponsorship Fee. If any
portion of the Sponsorship Fee shall have previously been paid for any period
following such termination by Newegg, the Sponsorship Fee shall be prorated and
Allied shall immediately refund the portion corresponding to the unused period
of the Term.

 

 

 [image_071.gif]   [image_204.jpg]   

 

 

 



 2 

 

 

6.                   Newegg’s License to Allied; Allied’s Obligations Regarding
Newegg Marks and Products

 

6.1               Newegg grants Allied a revocable, non-transferrable,
non-assignable (whether voluntarily, or as a result of a change of control, or
by operation of law), non-sublicensable, non-exclusive and limited license to
use, during the Term, the Newegg Marks solely in connection with Allied’s
marketing and conduct of the Arena.

 

6.2               Allied acknowledges and agrees that Newegg has valuable
goodwill and reputation in the Newegg Marks and that Newegg is and shall be at
all times the sole and exclusive owner of rights, including Intellectual
Property Rights, in and related to the Newegg Marks. Allied does not acquire any
right, title, or interest in or to the Newegg Marks by virtue of the limited
license granted in Section 6.1, or through Allied’s permitted use of the Newegg
Marks, other than the right to use such Newegg Marks in accordance with that
license. Allied acknowledges that its use of the Newegg Marks pursuant to this
Agreement, and all goodwill associated with such use, shall inure exclusively to
the benefit of Newegg. Allied further acknowledges and agrees that Newegg shall
have sole control and final editorial say, in Newegg’s sole discretion, over the
marketing/promotion, appearance, design, layout, placement, and presentation of
Newegg’s Products, including all packaging, advertisements and other marketing
and promotional materials relating to the Newegg Products.

 

6.3               Allied shall use the Newegg Marks only in strict compliance
with the terms and conditions of this Agreement. Allied’s use of the Newegg
Marks (a) shall be subject to Newegg’s right of review and approval, and prior
direction and control, to be exercised in Newegg’s sole discretion, and (b)
shall, at all times, meet or exceed Newegg’s

trademark-usage guidelines and quality standards which may be provided by Newegg
from time to time (“Acceptable Quality Standards”). Without limiting any other
provision of this Section 6.3, if at any time Newegg reasonably determines that
Allied’s use of the Newegg Marks fails to comply with this Agreement or to
conform to the Acceptable Quality Standards, Allied shall, within five (5) days
of receipt of notice from Newegg, correct its use of the Newegg Marks so that
its use is in compliance with this Agreement and the Acceptable Quality
Standards or cease using, and remove, the Newegg Marks from all of Allied’s
videos, streams and other publications in all media (“Allied’s Correction
Action”). Allied’s obligation to take and complete Allied’s Correction Action
shall survive any expiration or termination of this Agreement.

 

6.4               Allied shall not at any time do, or cause to be done, directly
or indirectly any act that may impair or tarnish any part of Newegg’s goodwill
and reputation in the Newegg Marks and the Newegg Products. Without limiting the
preceding sentence, Allied agrees not to use the Newegg Marks in any advertising
materials or conduct any activities in a manner that may be seen to unreasonably
modify, alter, detract from or impair the integrity, character, or dignity of
the Newegg Marks or reflect unfavorably upon Newegg or Newegg Products.

 

6.5               In exercise of the rights granted in Section 6.1, Allied shall
always use the Newegg Marks in a manner that significantly distinguishes them
from any surrounding text or other logo or source designation. Except as may be
expressly authorized in writing by Newegg, Allied shall not use the Newegg Marks
as a co-brand with any third-party mark. Allied agrees to use the Newegg Marks
only in the form and with only the content provided by Newegg. The Newegg Marks
may not be altered in any manner. The Newegg Marks must include a ™ or ® symbol
as part of the Newegg Marks, as provided by Newegg. Where practicable, the
following trademark notice must appear in close proximity to the Newegg Marks
and the ownership of the Newegg Marks must be identified: “Newegg and the Newegg
logo are trademarks of Newegg Incorporated.”

 

7.                   Exclusivity of Sponsorship Rights for Newegg

 

7.1               In all of Allied’s actions and publications (in all media and
formats) in connection with the marketing and conducting of the Events, where
possible and appropriate, Allied shall where reasonably practicable communicate
that Newegg is the exclusive sponsor of the Arena for the technology e-commerce
and online retailer categories.

 

7.2               Allied shall not endorse, or permit the marketing of any other
company whose principal business is as an e-commerce provider at or in
connection with the Arena. For purposes of clarity, this is not meant to
prohibit incidental third-party endorsements not controlled by Allied such as
individual player and team sponsorships of participants in events at the Arena.

 

 

 [image_071.gif]   [image_204.jpg]   

 

 

 



 

 



 3 

 

 

8.                   Refund or Reduction of Sponsorship Fee

 

8.1               Without limitation of other rights of Newegg under this
Agreement, the Parties agree to negotiate a reasonable reduction and, where
applicable, the refund of the Sponsorship Fee to reflect any material
restriction in the benefit or value of the Sponsorship Rights to Newegg,
including as a result of any change in any laws or regulatory provisions which
has an adverse impact on the value of the Sponsorship Rights.

 

8.2               If Allied fails to perform or provide the Sponsorship Rights
in accordance with the terms of this Agreement, Newegg shall, without limiting
its other rights or remedies, have one or more of the following rights:

(a)                 to refuse to accept any subsequent performance of the
Sponsorship Rights which Allied attempts to make; and

(b)                where Newegg has paid in advance for Sponsorship Rights that
have not been provided by Allied, to have such sums refunded by Allied.

 

9.                   Certain Material Covenants of Allied

 

9.1               Allied shall organize and host events, both online and at the
Venue, at its sole cost and expense in accordance with the terms of this
Agreement, and perform and cause to be performed the Sponsorship Rights with
reasonable skill and care and in accordance with generally recognized commercial
practices and standards.

 

9.2               Allied shall use its best endeavours to deliver or ensure the
delivery to Newegg of each and all of the Sponsorship Rights. Without limitation
of the preceding sentence or any other provision of this Agreement, Allied

shall identify and name Newegg as a Founding Partner, and as the exclusive
Technology E-Commerce (or E-tail) Partner, of the Arena and in all of Allied’s
marketing materials in connection with the Arena where reasonably practicable.

 

9.3               Allied shall ensure that all relevant Newegg signage and
advertising to be delivered as part of the Sponsorship Rights is properly in
place, and operational and not concealed or obscured from view.

 

9.4               Allied confirms that, whenever possible, it will ensure that
Newegg Marks will be present in accordance with this Agreement and that Newegg
Marks are incorporated into all promotional, advertising and publicity material
published in connection with the Arena where reasonably practicable.

 

9.5 Allied shall comply with:

(a)                 all applicable laws, rules, regulations, regulatory
policies, guidelines or codes applicable to the Arena and Allied’s activities to
be carried out in performing its obligations in accordance with this Agreement,
including all such guidelines and codes issued by statutory, regulatory and
industry bodies, and further, will not pay, deliver, or offer or promise to pay
or deliver, any funds or other item of value excluding the Products, either
directly or through any third party, to any state or federal governmental
official for any reason whatsoever other than the payment of statutory and
administrative fees, charges and taxes that are due from Allied as a result of
its performance under this Agreement;

(b)                the terms and conditions, rules of conduct and/or community
guidelines of any other online platform (including any advertising policies);
and

(c)                 any conditions attached to any licences or consents issued
in connection with the Arena including regarding health and safety and crowd
security measures at the Arena.

 

9.6               Allied accepts that, regardless of its obligations to promote
the Arena within the terms of this Agreement, Newegg shall be entitled to
advertise, publicise, promote and otherwise commercially exploit its own
Products, goodwill and reputation through Newegg's association with the Arena on
and subject to the terms of this Agreement throughout and after the Term.

 

 



 [image_071.gif]   [image_204.jpg]   

 

 

 



 4 

 

 

9.7               Allied shall make available to Newegg in connection with the
Arena Allied’s Marks in order for Newegg to exploit and make best use of the
Sponsorship Rights.

 

9.8               For the avoidance of doubt, Allied shall be at all times
responsible for its employees’, agents’ and sub- contractors’ compliance with
the obligations set out in this Section 9.

 

10.                 Certain Material Covenants of Newegg

 

10.1            Newegg shall exercise the Sponsorship Rights in accordance with
the terms of this Agreement. For the avoidance of doubt, Newegg shall not be
entitled to use or exploit any of the Commercial Rights other than the
Sponsorship Rights in any way except in accordance with this Agreement.

 

10.2            Newegg shall provide to Allied, at Newegg's cost and expense,
all necessary materials including artwork of Newegg Marks in a format and within
print deadlines reasonably specified by Allied in order for it to be reproduced
under the control of Allied for the fulfilment of the Sponsorship Rights.

 

11.                 Representations and Warranties

 

11.1            Each Party represents and warrants to the other Party that it
has, and will maintain throughout the Term, the right, power and authority to
enter into and perform this Agreement and to grant the licenses as provided in
this Agreement; that it has procured all rights, permissions and approvals
necessary for the performance of its obligations, including the grant of
licenses, in this Agreement; and that it is not bound by any agreement with any
third party that adversely affects its performance of its obligations in, or
that would preclude it from fully complying with the provisions of, this
Agreement.

 

11.2            Each Party covenants that it shall not make, publish or
communicate to any person or entity in any online or other public forum any
defamatory, misleading or disparaging remarks, comments or statements concerning

 

(a)               the other Party or any of its affiliates, or any of such
Party’s or its affiliates’ respective employees, officers, directors, agents,
officials, equity holders, investors or sponsors, or (b) any software, products
or services of the other Party or any affiliate.

 

11.3            Each Party represents and warrants that it is not a
government-owned entity and that neither its management personnel nor any of its
employees are government officials.

 

11.4            Newegg represents and warrants that it holds the necessary
rights to permit Allied to use Newegg's Marks in accordance with the license
granted in Section 6.1; and that to Newegg’s actual knowledge the use,
reproduction, distribution or transmission of Newegg's Marks will not violate
any criminal laws, or any rights of any third parties, including, but not
limited to, such violations as infringement or misappropriation of any
copyright, patent, trademark, trade secret, music, image, or other proprietary
or property right, false advertising, unfair competition, defamation, invasion
of privacy or rights of celebrity, violation of any anti-discrimination law or
regulation, or any other right of any person or entity.

 

11.5            Allied represents and warrants that it holds the necessary
rights to permit Newegg to use Allied's Marks and accept the Commercial Rights
in accordance with the Sections 5.1 and 9.7; and that to Allied’s actual
knowledge the use, reproduction, distribution or transmission of Allied's Marks
will not violate any criminal laws, or any rights of any third parties,
including, but not limited to, such violations as infringement or
misappropriation of any copyright, patent, trademark, trade secret, music,
image, or other proprietary or property right, false advertising, unfair
competition, defamation, invasion of privacy or rights of celebrity, violation
of any anti-discrimination law or regulation, or any other right of any person
or entity.

 

 



 [image_071.gif]   [image_204.jpg]   

 

 

 



 5 

 

 

12.                  Indemnity and Liability

 

12.1            Each Party (“Indemnitor”) will defend, indemnify and hold the
other Party (including associated officers, directors, shareholders, employees,
agents and affiliates) (cumulatively, “Indemnitee”) harmless from and against
any and all losses, damages, claims, liabilities and expenses (including
reasonable legal fees), suffered or incurred as a result of or in connection
with any claim, suit, action, demand, or proceeding brought against Indemnitee
based upon (a) a claim of a failure to perform, or a breach by Indemnitor of,
any obligation, warranty, representation or covenant in this Agreement; (b) a
claim of personal injury or property damage arising out of the fault or
negligence of Indemnitor, its representatives, agents, or employees; or (c) a
claim of infringement or misappropriation of any patent, trademark, copyright or
other proprietary right held by any third party.

 

12.2            EXCEPTING ONLY CLAIMS MADE PURSUANT TO SECTION 12.1, IN NO EVENT
WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ANY LOST PROFITS, LOST
REVENUES OR LOST SAVINGS, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
AND/OR THE PRODUCTS, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
EVEN IF THE PARTY HAS BEEN ADVISED, KNOWS OR SHOULD KNOW, OR IS OTHERWISE AWARE
OF THE POSSIBILITY OF SUCH DAMAGES.

 

13.                  Confidentiality

 

13.1            Confidential Information. Each Party (the “Disclosing Party”)
may from time to time during the Term of this Agreement disclose to the other
Party (the “Receiving Party”) certain information regarding the Disclosing
Party’s business, including, without limitation, technical, marketing,
financial, employee, planning and other confidential or proprietary information,
which information is either marked as confidential or proprietary (or bears a
similar legend) or which a reasonable person would understand to be confidential
given the circumstance and nature of the disclosure (“Confidential
Information”), whether disclosed orally or in writing. Without limiting the
foregoing, Newegg’s Confidential Information shall include information and
materials provided by Newegg in connection with this Agreement. Confidential
Information does not include information that: (i) is in the Receiving Party’s
possession at the time of disclosure as shown by credible evidence; (ii) before
or after it has been disclosed to the Receiving Party, enters the public domain,
not as a result of any action or inaction of the Receiving Party; (iii) is
approved for release by written authorization of the Disclosing Party; (iv) is
disclosed to the Receiving Party by a third party not in violation of any
obligation of confidentiality; or (v) is independently developed by the
Receiving Party without reference to Confidential Information of the Disclosing
Party, as evidenced by such Party’s written records.

 

13.2            Protection of Confidential Information. The Receiving Party will
not use, and will cause its Representatives not to use, any Confidential
Information of the Disclosing Party for any purpose other than performing its
obligations or exercising its rights under this Agreement, and will not disclose
the Confidential Information of the Disclosing Party to any party other than
Receiving Party’s employees, agents, directors, officers, auditors, attorneys,
other professional advisors, regulators and contractors (collectively, the
“Representatives”) on a “need to know” basis, provided such Representatives are
under a contractual obligation with Receiving Party to maintain the
confidentiality of such Confidential Information, which obligation is consistent
with, and no less protective of Confidential Information, than the terms of this
Section 13. The Receiving Party will protect the Disclosing Party’s Confidential
Information from unauthorized use, access, or disclosure in the same manner as
the Receiving Party protects its own confidential or proprietary information of
a similar nature and with no less than reasonable care.

 

13.3    Confidentiality of Agreement. Other than as permitted in this Agreement,
neither Party will disclose any terms of this Agreement except: (a) as required
by law, or (b) pursuant to a mutually agreeable press release. Press releases
concerning Newegg’s sponsorship of the Events will only be published after
written preapproval by both Parties, provided that if for any reason the Parties
cannot agree about a specific release, Newegg shall have the ultimate
decision-making right concerning whether to issue any press releases about this
Agreement or Newegg’s sponsorship of the Events.

 

13.4            Return of Confidential Information. Upon any termination or
expiration of this Agreement, Allied shall deliver to Newegg all originals and
copies of any material in any form containing or representing Newegg’s Marks and
other Confidential Information of Newegg or, at Newegg’s request, shall destroy
the same and provide Newegg a certification of the destruction.

 

13.5            Expiry or termination of this Agreement shall not affect any
accrued rights, liabilities or obligations dealing with protection of the
Confidential Information of either Party. The expiration or termination of this
Agreement shall also not affect the obligations of this Section 13 with respect
to any of Newegg’s Confidential Information that is protected as a trade secret,
which shall remain covered by this Section 13 for the duration of the trade
secret.

 

 



 [image_071.gif]   [image_204.jpg]   

 

 

 



 6 

 

 

14.                 Expiry or Termination

 

14.1            Failure by Allied to perform and comply with any of its
obligations in sections 5, 6, 7, 9, 11, 12 and 13 of this Agreement shall be
deemed a material breach of this Agreement and Newegg shall have the right to
terminate this Agreement immediately if Allied fails to cure the breach within
fifteen (15) days following Newegg’s written notice of the breach.

 

14.2            Each Party may also terminate the Agreement for convenience
after Contract Year 2 (as defined in Section 14.4) by providing written notice
to the other Party at least sixty (60) calendar days prior to the effective date
of such termination

 

14.3            Except as provided in (i) Section 5.2 for immediate termination
subject to cure provisions in Section 14.1 , (ii) Section 14.1 for termination
following notice, and (iii) Section 14.5 for immediate termination without
notice, if either Party defaults in the performance, or breaches any provision,
of this Agreement, then the non- defaulting Party may give written notice to the
defaulting Party requiring the default or breach to be cured, and if the default
or breach is not cured within fifteen (15) days of the receipt of the notice,
this Agreement shall, without prejudice to any accrued right, automatically
terminate at the end of the fifteen (15) day period.

 

14.4            During the first two (2) contract years of Term (i.e., February
1, 2019 through January 31, 2020 (“Contract Year 1”) and February 1, 2020
through January 31, 2021 (“Contract Year 2”)) and notwithstanding any other
provisions of this Agreement, if Newegg defaults on or breaches any its
obligations under the Agreement for any reason and fails to cure such default or
breach within fifteen (15) days following receipt of Allied’s written notice of
such default or breach, the Parties acknowledge and agree that (i) Newegg shall
remain responsible and/or liable for the full payment or, if applicable, the
remaining portion of the Sponsorship Fee for Contract Year 1 and Contract Year
2, and (ii) Allied shall have the right to pursue any additional legal and
equitable remedies in connection with the Agreement.

 

14.5            This Agreement shall terminate immediately, without any
requirement of notice, (i) upon the institution against or the filing by either
Party of insolvency, receivership or bankruptcy proceedings; or (ii) upon either
Party making an assignment for the benefit of its creditors.

 

14.6            Upon termination for any reason, Newegg shall, without prejudice
to its other rights, be immediately discharged of all obligations to pay any
further Sponsorship Fees not yet rendered or to provide any further Sponsorship
Benefits that have not already been delivered to Allied. Further, if Sponsorship
Fees have been paid in advance, the Sponsorship Fee shall be prorated through
the date of termination and Allied shall refund the portion corresponding to the
unused period of the Term.

 

14.7            Notwithstanding the expiry or termination of this Agreement,
both Parties shall not, and shall ensure that its Representatives shall not, do
any of the following:

(a)                 make any form of representation (whether express or implied)
that Allied remains under the sponsorship of or in public association with
Newegg; or

(b)                commit any act that would reasonably be seen as disparaging
(whether expressly or implicitly) the Newegg and Allied brand names, reputations
or any of their respective products or offerings.

 

14.8            Upon expiry or termination of this Agreement, Newegg’s license
granted to Allied in Section 6.1 and all other rights granted to Allied in this
Agreement shall terminate and Allied shall cease any and all uses of Newegg’s
Marks.

 

14.9            All provisions of this Agreement that by their nature extend
beyond expiry or termination of this Agreement shall remain in full force and
effect notwithstanding the expiry or termination of this Agreement.

 

 

 [image_071.gif]   [image_204.jpg]   

 

 

 



 7 

 

 

15.                 Miscellaneous

 

15.1            Relationship. The relationship of the Parties is solely that of
independent contractors, and each Party will represent itself to any third
parties only as such. Neither Party has the power to bind, represent or act for
the other Party. The Parties have no agency, partnership, joint venture or
fiduciary duties to each other.

 

15.2            Publicity. The Parties shall co-operate in good faith on all
announcements and press releases regarding this Agreement and Newegg’s
sponsorship arrangement with Allied and Newegg shall determine in its sole
discretion whether any such announcement or press release shall be published.
Press releases concerning Newegg’s sponsorship of the Arena will only be
published after written preapproval by both Parties and Newegg shall have the
final decision making right concerning any press releases regarding Newegg’s
sponsorship arrangement with Allied.

 

15.3            Expenses. Each Party shall be responsible for its own costs and
expenses in connection with all matters relating to the negotiation and
performance of this Agreement, unless otherwise agreed in writing by the
Parties.

 

15.4            Assignment. Neither Newegg nor Allied shall have the right or
power to assign or transfer any part of its rights or obligations under this
Agreement without the prior consent in writing of the other Party.

 

15.5             Injunctive Relief. Each Party agrees that money damages for a
breach of its obligations under the provisions of this Agreement protecting
Confidential Information and those governing Intellectual Property Rights may be
an inadequate remedy for the loss suffered by the other Party and the other
Party shall have the right to obtain injunctive relief from any court of
competent jurisdiction in order to prevent the breach, or further breach as the
case may be, of any such obligation, without limiting the other Party’s right to
pursue any and all remedies provided in such event by law or equity.

 

15.6             Non-Waiver. All waivers must be in writing. No failure or delay
by a Party in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude further exercise thereof or of any other
right, power or privilege.

 

15.7            Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the provision shall be modified as necessary to conform to such laws or, if such
modification would be inconsistent with the intent of the Parties, the provision
shall be severed from this Agreement, and this Agreement shall be interpreted
without reference to the severed provision with the remaining provisions
continuing with full force and effect.

 

15.8            Entire Agreement. This Agreement, including the attached
Schedules, which are incorporated herein in their entirety, constitutes the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all prior agreements, representations, understandings, written or
oral. No amendment or modification of any provision of this Agreement shall be
binding upon the Parties unless made by a written instrument signed by a duly
authorized representative of each Party.

 

15.9            Notice. Any notice required under this Agreement shall be given
in writing, in the English language and sent to the address or e-mail address of
the other Party as set out below its signature of this Agreement, or such other
address or email address as shall have been notified to the other Party in
accordance with this provision. Notices shall be sent by registered post or
equivalent, facsimile, courier or by electronic transmission. If posted, the
notice shall be deemed to have been received five (5) working days after the
date of posting or, in the case of a notice to an addressee not in the country
of the sender, ten (10) working days after the date of posting. If sent by
facsimile or electronic transmission, notice shall be deemed received upon
confirmation of complete receipt being given by the intended receiving Party. If
couriered, notice will be deemed to have been received on delivery.

 

 



 [image_071.gif]   [image_204.jpg]   

 

 

 



 8 

 

 

15.10          Governing Law and Jurisdiction. Without reference to choice or
conflict of law principles, this Agreement shall be governed by and construed in
accordance with the laws of the State of California, USA. The Parties
unconditionally submit to exclusive jurisdiction of and accept as the exclusive
venue for any legal proceeding involving this Agreement the state and federal
courts located in the County of Los Angeles, California. Before any Party (the
“Complaining Party”) may bring any legal proceeding against the other (the “Non
Complaining Party”), the Complaining Party shall first make a reasonable and
good faith attempt to resolve all disputes privately by notifying and providing
to the Non Complaining Party of the Complaining Party’s complaints, reasons and
supporting evidence for the complaints, and the reasonable steps Complaining
Party would like the Non Complaining Party to take in order to address the
complaints. If for any reason the Non-Complaining Party disagrees with either
the complaint or the steps suggested to address the complaints, the Parties
shall discuss and work on an amicable solution for at least thirty (30) days
before the Complaining Party may bring any legal proceeding to resolve the
complaints. Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation, or validity
thereof, including the determination of the scope and applicability of this
agreement to arbitrate, shall be determined by arbitration in Los Angeles
County, California, by an arbitrator of JAMS, in accordance with its arbitration
rules and procedures then in effect. Judgment on the arbitrator’s award may be
entered in any court having jurisdiction. The prevailing Party in any dispute
involving this Agreement shall be entitled to recover from the other Party its
costs, expenses, and reasonable attorneys’ fees (including any fees for expert
witnesses, paralegals, or other legal service providers). This Section 15.10
shall not preclude or place any condition on any Party from seeking injunctive
relief from a court of appropriate jurisdiction.

 

15.11           Third Party Rights. This Agreement does not confer any rights or
remedies on any third party.

 

15.12          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute one and
the same instrument.

 

15.13          Headings. All section headings contained in this Agreement are
for convenience or reference only, do not form a part hereof and shall not in
any way affect the meaning or interpretation of this Agreement.

 

15.14          Force Majeure. Neither Party will be liable for any delays in the
performance of any of its obligations hereunder due to causes beyond its
reasonable control, including earthquake, fire, strike, war, riots, acts of any
civil or military authority, acts of God, judicial action, unavailability or
shortages of labor, materials or equipment, terrorism or threat thereof,
outbreak of disease or other public health hazard, failure or delay in delivery
by suppliers or delays in transportation. In such event the Party unable to meet
its obligations will use all best efforts to remedy its delayed performance and
will promptly notify the other Party in writing of the circumstances affecting
its timely performance.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 [image_071.gif]   [image_204.jpg]   

 

 

 



 



 9 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement acting through
their duly authorized representatives as of the Effective Date.

 

 

“Newegg”   “Allied”           Newegg Inc.   Allied Esports International, Inc.  
        By /s/ Mitesh Patel   By: /s/ Judson Hannigan           Name: Mitesh
Patel   Name: Judson Hannigan           Title: VP, Marketing   Title: CEO  



 



Newegg Inc. Allied Esports International, Inc.

Address:

Newegg Inc.

17560 Rowland St.

City of Industry, CA 91745 USA

Address:

Allied Esports International, Inc.

4000 McArthur Blvd, 6th Floor

Newport Beach, California 92660

Contact: +1 (714) 435-2600

 

Contact: +1 714-265-7323

Email:                                                                                    

  

Email: jud@esportsallied.com

Attention: Legal Department

By Newegg Legal at 11:40 am, Feb 25, 2019

Attention: Judson Hannigan

 

 

 

 

 

 

 

 

 

 

 

 

 



 [image_071.gif]   [image_204.jpg]   

 

 

 



 10 

